Exhibit 5.1 VivoPower International Plc 23 Hanover Square Mayfair London W1S 1JB Herbert Smith Freehills LLP Exchange House Primrose Street London EC2A 2EG T +44 (0)20 7374 8000 F +44 (0)20 7374 0888 D +44 (0)20 7466 2575 DX28 London Chancery Lane www.herbertsmithfreehills.com Our ref Your ref Date [•] By email and by post Dear Sirs VivoPower International Plc 1. introduction and scope We have acted as English legal advisers to VivoPower International Plc, a public limited company organised under the laws of England and Wales (the " Company "), in connection with the registration statement on Form F-4 (File No. 333-213297) (as amended through the date hereof, the " Registration Statement ") filed by the Company with the U.S. Securities and Exchange Commission (the "
